Citation Nr: 1444120	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  13-31 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), including as due to herbicide exposure.

2.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the RO in Togus, Maine that denied service connection for IHD.  The Veteran has perfected an appeal of this decision.  

Jurisdiction of this appeal is currently with the RO in Baltimore, Maryland.  An informal hearing conference was held before a decision review officer of the RO in November 2012.

While this appeal has been pending, the Agency of Original Jurisdiction (AOJ) has adjudicated another claim.  Specifically, in an August 2013 rating decision, the RO granted service connection and a 10 percent rating for PTSD.  A notice of disagreement was received from the Veteran in October 2013, in which he appealed for a higher initial rating for this disability.

Other issues are not currently before the Board.  In a June 2014 rating decision, the AOJ granted entitlement to a total disability rating based on individual unemployability (TDIU), and adjudicated several other issues.  As the Veteran has not appealed these determinations, they are not in appellate status.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his October 2013 VA Form 9 (substantive appeal), the Veteran requested a videoconference hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  The Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a) and (e), 20.704 (2013).  This hearing must be scheduled by the RO.

Finally, although the AOJ stated, in its June 2014 rating decision, that a notice of disagreement with regard to the initial evaluation assigned for PTSD was not found in the Veteran's electronic claims file, such a notice of disagreement is present in his paper claims file.

The Board finds that the Veteran has submitted a timely notice of disagreement with the initial rating assigned for his PTSD in the RO's August 2013 rating decision.  See 38 C.F.R. § 20.201.  Where, as here, a notice of disagreement has been filed regarding a claim, but a statement of the case concerning the claim has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Then, the Veteran must be provided with an opportunity, to complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.302.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Board videoconference hearing at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

3.  Send the Veteran and his representative a statement of the case addressing the issue of entitlement to a higher initial rating for PTSD.  Also advise them of the time limit for completing the steps necessary to perfect an appeal of this claim to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302(b).  If an appeal is timely perfected, this claim should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



